DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 19 August 2021 has been entered.

Status of Claims

In the amendment filed on 19 August 2021 the following changes have been made: claims 11, 7-10, 16-17, and 23-24 have been amended. Claims 2, 6, 11, 15, 18, 22, and 25 have been cancelled.
Claims 1, 3-5, 7-10, 12-14 16, 17, 19-21, 23-24, 26-28, and 30 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-10, 12-14, 16-17, 19-21, 23-24, 26-28, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1, 3-5, and 7-9), machine (claims 10, 12-14, and 16), machine (claims 17, 19-21, 23), and manufacture (claims 24, 26-28, and 30) which recite steps of receiving, by a server device, clinical information in one or more information feeds from one or more other devices; determining, by the server device, whether a communication request from a first communication device for a second communication device has been received, wherein the first and second communication devices are not any of the other devices; determining, by the server device, an event identifier associated with the communication request from the first communication device; selecting, by the server device from among the received clinical information, elements of the clinical information associated with the event identifier to provide call context information; and sending, by the server device to the second communication device, a communication request message including the call context information to supplement a caller ID to wherein the communication request message comprises device signaling to request a voice communication session and is configured to enable the second communication device to display the call context information. 

Step 2A Prong 1
These steps for providing call context information to recipients, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from organizing the interactions between people.  For example, but for the language describing steps as performed of using a server device, everything else in the context of this claim encompasses human activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance as organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-5, 7-9, 12-14, 16-17, 19-21, 23-24, 26-28, and 30, reciting particular aspects for providing call context information to recipients such as associating clinically relevant elements of the clinical information with one or more event identifiers, formatting elements of clinical information into a format for transmission as part of the call context information to the second communication device, storing the association of the elements of clinical information and the one or more event identifiers in a database, determining whether a patient 

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of determining, by the server device, whether a communication request from a first communication device for a second communication device has been received amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0020] to [0108], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving, by a server device, clinical information in one or more information feeds from one or more other devices which amounts to mere data gathering; configuring the second communication device to display the call context information amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 3-5, 7-9, 12-14, 16-17, 19-21, 23-24, 26-28, and 30 recite additional subject matter which amount to limitations consistent with the additional elements in the claims 3-5, 7-9, 12-14, 16-17, 19-21, 23-24, 26-28, and 30, additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as sending, by the server device, a communication request message including call context information to the second communication device, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); wherein the communication request message comprises device signaling to request a voice US20110244843A1, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-10, 12-14, 16-17, 19-21, 23-24, 26-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hastings (US20050151640A1).
Regarding claim 1, Hastings discloses receiving, by a server device, clinical information in one or more information feeds from one or more other devices ([0040] “An additional embodiment is directed to a method to be implemented by electronic devices of a medical monitoring system of a health care facility where a patient's physiological characteristics are being monitored for conditions that may require attention by a clinician. The method includes receiving data from a monitoring device configured to monitor a patient….”)
determining, by the server device, whether a communication request from a first communication device for a second communication device has been received; wherein the first and second communication devices are not any of the other devices ([0040] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received from the monitoring device, sending a notification message to a first 
determining, by the server device, an event identifier associated with the communication request from the first communication device ([0124] “RFID transceiver 132 may be used to identify a unique signal associated with a subject of interest.”)
selecting, by the server device, from among the received clinical information, elements of the clinical information associated with the event identifier to provide call context information ([0048] “The method includes receiving physiologic data from sensors connected to a patient, processing the physiologic data from the sensors to identify a condition of the patient that may require attention by a clinician….”)
and sending, by the server device, to the second communication device, a communication request message including the call context information to supplement a caller ID, ([0041] “….and sending the notification message to a second portable electronic device using a second wireless data transfer method different than the first wireless data transfer method.” [0227] “Also, docking station 614 may have a processor configured 
wherein the communication request message comprises device signaling to request a voice communication session ([0228] “Still further, a user may choose, when placing a call using notification device, to make the call using either the wired phone 626, the wireless phone 610, or some other voice connection type (such as voice over IP).”)
and is configured to enable the second communication device to display the call context information ([0073] “The receiver typically has a display for textual information, or in more sophisticated units, graphical information. The graphical display may be used to display an electrocardiogram (ECG) waveform, such as several seconds of a patient's ECG readings, allowing the caregiver to determine whether an associated alarm merits an immediate response.”)
Regarding claim 3, Hastings discloses associating, by the server device, clinically relevant elements of the clinical information with one or more event identifiers ([0125] “If a unique code associated with a patient or record is identified by a subject identification device 124-132, that identification may be used as an input to a field of a program being run by caregiver receiver 60 (such as assigning a test result or record to a proper patient). Additionally, that code may be used to keep track of a patient's medication (by identifying the codes associated with both the medication and the patient), could be used to 
Regarding claim 4, Hastings discloses formatting, by the server device, the elements of clinical information into a format for transmission as part of the call context information to the second communication device ([0099] “For instance, waveforms may be stored as a series of points which are connected by a program running on caregiver receiver 58 when the data is received. Thus, less data needs to be transferred between storage device 54 and caregiver receiver 58. For transparency, a protocol capable of fast transfer of data (11 Mbps or faster) is preferably used to transfer data.”)
Regarding claim 5, Hastings discloses storing, by the server device, the association of the elements of clinical information ([0087] “Central station 46 is also typically usable to access various health care facility files and programs such as accessing medical record databases that maintain medical records for the patients.”)
and the one or more event identifiers in a database 
Regarding claim 7, Hastings discloses determining whether a patient event alert has been received or should be issued based upon the received clinical information ([0052] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received from the monitoring device…..”)
determining, by the server device, an event identifier associated with the patient event alert ([0146] “Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.”)
and sending, by the server device, to the first communication device an event alert in response to determining that a patient event alert has been received or should be issued, the event alert including the event identifier and the call context information ([0053] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received from the monitoring device, wirelessly sending a notification message to a first portable electronic device if a patient has a condition that may require attention….the notification message including physiologic data…”))
Regarding claim 8, Hastings discloses receiving, by the first communication device, the event alert ([0040] “…and sending data 
displaying, by the first communication device, a graphical user interface (GUI) display identifying the event identifier and the call context information ([0212] “For instance, data may be displayed in a graphical manner on a touch display screen.” [0146] “Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.” [0142] “…an option to display live data, an option to display additional or different types of patient data (such as trend data, pulse oximetry data, processed data, etc.), an option to display one or more interpretations of the data (such as check ECG connection or check pulse oximetry probe off, HRV risk evaluation, and other risk evaluation…”)
along with user interface icons for accepting or declining the event alert ([0208] “Based on the determinations made at blocks 520 and 522, options are displayed to a user at block 526. Available options may include forwarding data to another user, requesting live data, silencing the alarm at the caregiver receiver, clearing the alarm for the monitoring system, or taking some other action.”)
displaying, by the first communication device, a GUI display to enable a caregiver to place a communication request related to the event alert ([0142] “Options may include an option to contact other clinicians…..”)
and transmitting, by the first communication device, to the server device the communication request related to the event alert in response to receiving a user input to place the communication request ([0209] “Caregiver receiver 60 receives a user input at block 534. Caregiver receiver 60 may then send a control signal at block 536 to control monitoring system 10 to forward data, a control signal at block 540 to request live data, or a control signal at block 542 to control some other auction. The control signals are transmitted at block 518 and the system waits to receive data at block 516 or receive further user inputs at block 534.”)
Regarding claim 9, Hastings discloses ….. by the second communication device….. ([0040] “….to a second portable electronic device based on the user input.”)
receiving……the communication request message and call context information ([0053] “…..wirelessly sending a notification message to a second portable electronic device if a patient has a condition that may require attention, the notification message including physiologic data…..”)
displaying…….a graphical user interface GUI display including an event and identifier the call context information ([0053] “…the data that is forwarded being data associated with a notification message being displayed on the portable electronic device…” [0146] “Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.” [0142] “…an option to display live 
along with user interface icons for accepting or declining the communication request ([0208] “Based on the determinations made at blocks 520 and 522, options are displayed to a user at block 526. Available options may include forwarding data to another user, requesting live data, silencing the alarm at the caregiver receiver, clearing the alarm for the monitoring system, or taking some other action.”)
and transmitting……to the server device a message to accept the communication request in response to receiving a user input to accept the communication request ([0211] “Another possibility at block 542 is an indication that the user accepts responsibility for handling the alarm. For instance, if the alarm represents a condition of a patient requiring attention, a caregiver may indicate that they can handle it.”)
Regarding claim 10, Hastings discloses a processor configured with processor-executable instructions ([0141] “Processing circuit 156 can include various types of processing circuitry, digital and/or analog, and may include a microprocessor, microcontroller, application-specific integrated circuit (ASIC), field-programmable gate array (FPGA), or other circuitry configured to 
receive clinical information in one or more information feeds from one or more other devices ([0040] “An additional embodiment is directed to a method to be implemented by electronic devices of a medical monitoring system of a health care facility where a patient's physiological characteristics are being monitored for conditions that may require attention by a clinician. The method includes receiving data from a monitoring device configured to monitor a patient….”)
determine whether a communication request from a first communication device for a second communication device has been received; wherein the first and second communication devices are not any of the other devices ([0040] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received from the monitoring device, sending a notification message to a first portable electronic device using a wireless data transfer method if the patient has a condition that may require attention, receiving a user input from a user input device, and sending data associated with the notification message, which data was received by the first portable electronic device, to a second portable electronic device based on the user input.” [0053] “….the data that is forwarded being data associated with a notification message being displayed on the portable electronic device…”)
determine an event identifier associated with the communication request from the first communication device ([0124] “RFID transceiver 132 may be used to identify a unique signal associated with a subject of interest.”)
select from among the received clinical information, elements of the clinical information associated with the event identifier to provide call context information ([0048] “The method includes receiving physiologic data from sensors connected to a patient, processing the physiologic data from the sensors to identify a condition of the patient that may require attention by a clinician….”)
and send to the second communication device, a communication request message including the call context information to supplement a caller ID, ([0041] “….and sending the notification message to a second portable electronic device using a second wireless data transfer method different than the first wireless data transfer method.” [0227] “Also, docking station 614 may have a processor configured to determine that wireless phone 610 has an incoming call and to transfer that information to caregiver receiver 60 (including other associated information such as the identity of the caller).”)
wherein the communication request message comprises device signaling to request a voice communication session ([0228] “Still further, a user may choose, when placing a call using notification device, to make the call using either the wired phone 626, the wireless phone 610, or some other voice connection type (such as voice over IP).”)
and is configured to enable the second communication device to display the call context information ([0073] “The receiver typically has a display for textual information, or in more sophisticated units, graphical information. The graphical display may be used to display an electrocardiogram (ECG) waveform, such as several seconds of a patient's ECG readings, allowing the caregiver to determine whether an associated alarm merits an immediate response.”)
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 17, Hastings discloses a server device ([0090] “Data may be transferred between notification server 52 and caregiver receivers 58-62 (portable electronic devices) point-to-point by way of notification transmitter 40.”)
a first communication device ([0040] “…sending a notification message to a first portable electronic device using a wireless data transfer method if the patient has a condition that may require attention…”)
a second communication device ([0040] “….to a second portable electronic device based on the user input….”)
wherein the server device comprises a server processor configured with processor-executable instructions ([0141] “Processing circuit 156 can include various types of processing circuitry, digital and/or analog, and may include a microprocessor, microcontroller, application-specific integrated circuit (ASIC), field-programmable gate array (FPGA), or other circuitry configured to perform various input/output, control, analysis, and other functions to be described herein.”)
receive clinical information in one or more information feeds from one or more other devices ([0040] “An additional embodiment is directed to a method to be implemented by electronic devices of a medical monitoring system of a health care facility where a patient's physiological characteristics are being monitored for conditions that may require attention by a clinician. The method includes receiving data from a monitoring device configured to monitor a patient….”)
determine whether a communication request from a first communication device for a second communication device has been received; wherein the first and second communication devices are not any of the other devices ([0040] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received from the monitoring device, sending a notification message to a first portable electronic 
determine an event identifier associated with the communication request from the first communication device ([0124] “RFID transceiver 132 may be used to identify a unique signal associated with a subject of interest.”)
select from among the received clinical information, elements of the clinical information associated with the event identifier to provide call context information ([0048] “The method includes receiving physiologic data from sensors connected to a patient, processing the physiologic data from the sensors to identify a condition of the patient that may require attention by a clinician….”)
and send to the second communication device, a communication request message including the call context information to supplement a caller ID, ([0041] “….and sending the notification message to a second portable electronic device using a second wireless data transfer method different than the first wireless data transfer method.” [0227] “Also, docking station 614 may have a processor configured to determine that wireless phone 610 has an incoming call and to transfer that information to caregiver 
wherein the communication request message comprises device signaling to request a voice communication session ([0228] “Still further, a user may choose, when placing a call using notification device, to make the call using either the wired phone 626, the wireless phone 610, or some other voice connection type (such as voice over IP).”)
and is configured to enable the second communication device to display the call context information ([0073] “The receiver typically has a display for textual information, or in more sophisticated units, graphical information. The graphical display may be used to display an electrocardiogram (ECG) waveform, such as several seconds of a patient's ECG readings, allowing the caregiver to determine whether an associated alarm merits an immediate response.”)
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 21, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 23, 
Regarding claim 24, Hastings discloses processor readable storage medium having stored thereon ([0021] “…and a remote storage device with little or no lag noticeable by a user.”)
processor-executable instructions configured to cause a processor of a server device to perform operations ([0141] “Processing circuit 156 can include various types of processing circuitry, digital and/or analog, and may include a microprocessor, microcontroller, application-specific integrated circuit (ASIC), field-programmable gate array (FPGA), or other circuitry configured to perform various input/output, control, analysis, and other functions to be described herein.”)
receiving clinical information in one or more information feeds from one or more other devices ([0040] “An additional embodiment is directed to a method to be implemented by electronic devices of a medical monitoring system of a health care facility where a patient's physiological characteristics are being monitored for conditions that may require attention by a clinician. The method includes receiving data from a monitoring device configured to monitor a patient….”)
determining whether a communication request from a first communication device for a second communication device has been received; wherein the first and second communication devices are not any of the other devices ([0040] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received 
determining an event identifier associated with the communication request from the first communication device ([0124] “RFID transceiver 132 may be used to identify a unique signal associated with a subject of interest.”)
selecting from among the received clinical information, elements of the clinical information associated with the event identifier to provide call context information ([0048] “The method includes receiving physiologic data from sensors connected to a patient, processing the physiologic data from the sensors to identify a condition of the patient that may require attention by a clinician….”)
and sending to the second communication device, a communication request message including the call context information to supplement a caller ID, ([0041] “….and sending the notification message to a second portable electronic device using a second wireless data transfer method different than the first wireless data transfer method.” [0227] “Also, docking station 614 may have a processor configured to determine that wireless 
wherein the communication request message comprises device signaling to request a voice communication session ([0228] “Still further, a user may choose, when placing a call using notification device, to make the call using either the wired phone 626, the wireless phone 610, or some other voice connection type (such as voice over IP).”)
and is configured to enable the second communication device to display the call context information ([0073] “The receiver typically has a display for textual information, or in more sophisticated units, graphical information. The graphical display may be used to display an electrocardiogram (ECG) waveform, such as several seconds of a patient's ECG readings, allowing the caregiver to determine whether an associated alarm merits an immediate response.”)
Regarding claim 26, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 27, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 28, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 30, the limitations are rejected for the same reasons as stated above for claim 7.

Response to Arguments
Applicant’s arguments filed on 19 August 2021 have been considered but are not fully persuasive.
Regarding the 101 rejection, the applicant argues on pages 14 to 15 that under Step 2A the limitations of the claimed language recite operations performed by a machine. Applicant recites the limitations of the independent claims to assert that the operations performed are technical operations and are not methods of organizing human activity.

The MPEP states, “For Step 2A Prong One, the rejection should identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception. For example, if the claim is directed to an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim and explain why it is an abstract idea.” MPEP 2106.07(a). The MPEP further provides an example explanation: “The claim recites the step of comparing collected information to a predefined threshold, which is an act of evaluating information that can be practically performed in the human mind. Thus, this step is an abstract idea in the "mental process" grouping.” MPEP 2106.07(a)(I). In this case, the Examiner stated that various limitations of the claimed invention set forth and describe the abstract idea of facilitating coordination among people (i.e. organizing the interactions between people). 

On pages 15 to 16 the applicant argues that under Step 2B that the claims amount to significantly more than the judicial exception because they improve the operation of a communication system by changing the nature of communication requests to include call context information that includes elements of clinical information. The applicant cites [0030] of the specification and asserts that the call context information is configured to enable a receiving communication device to display the call context information. Together these innovations improve the speed and efficiency of conveying time-sensitive information from one communication device to another. Applicant requests the withdrawal of the rejections of claims under 35 U.S.C. § 101.

Examiner respectfully disagrees with the applicant’s arguments. Examiner acknowledges that the applicant presents a technological solution. However, the problem being solved of care providers lacking context information from pagers and voice calls ([0001] of the specification) is a non-technological problem in the field of ergonomics. Specifically, the care providers are not efficient in their work environment with the torrent of information they receive. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The independent claims do not meet the condition set forth by the courts and are not integrated into a practical application. Use of a computer or other machinery in its ordinary capacity for economic or other or FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, applicant’s arguments have been considered, but are moot since they do not apply to the newly cited reference in the current 102 rejection. Therefore, the 103 rejection has been withdrawn.


Prior Art Cited but Not Relied Upon
 Johnston, M. J., King, D., Arora, S., Behar, N., Athanasiou, T., Sevdalis, N., & Darzi, A. (2015). Smartphones let surgeons know WhatsApp: an analysis of communication in emergency surgical teams. The American Journal of Surgery, 209(1), 45-51.
This reference is relevant since it discloses providing context information between physicians using WhatsApp.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626